          Case 1:21-cv-00068-DCN Document 11 Filed 03/22/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


    JOHN EDWARD SPECHT,
                                                       Case No. 1:21-cv-00068-DCN
                          Plaintiff,
                                                       INITIAL REVIEW ORDER BY
         v.                                            SCREENING JUDGE

    STATE OF IDAHO; IDAHO
    MAXIMUM SECURITY
    INSTITUTION; and IDAHO STATE
    CORRECTIONAL INSTITUTION,

                          Defendants.


        The Clerk of Court conditionally filed Plaintiff John Edward Specht’s Complaint1

as a result of Plaintiff’s status as an inmate. Plaintiff has since filed an Amended Complaint.

See Dkt. 4. The Court now reviews the Amended Complaint to determine whether it or any

of the claims contained therein should be summarily dismissed under 28 U.S.C. § 1915A.

Having reviewed the record, and otherwise being fully informed, the Court enters the

following Order dismissing this case with prejudice.

1.      Screening Requirement

        The Court must review complaints filed by prisoners seeking relief against a



1
 The initial envelope Plaintiff mailed to this Court included three different pleadings and was accompanied
by a letter indicating that Plaintiff wanted to file three separate cases—one case alleging false
imprisonment, one case alleging inadequate medical treatment, and one case seeking disbarment of an Idaho
attorney. Thus, the Court opened three separate actions, including this one. See also Specht v. IDOC, Case
No. 1:21-cv-00060-DCN (D. Idaho); and Specht v. Koonce, Case No. 1:21-cv-00069-BLW (D. Idaho).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:21-cv-00068-DCN Document 11 Filed 03/22/21 Page 2 of 5




governmental entity, or an officer or employee of a governmental entity, to determine

whether summary dismissal is appropriate. The Court must dismiss a complaint or any

portion thereof that states a frivolous or malicious claim, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted).

3.     Discussion

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”) and is currently incarcerated at the Idaho Maximum Security Institution

(“IMSI”). Plaintiff previously may have been incarcerated at the Idaho State Correctional

Institution (“ISCI”). Plaintiff alleges that he was found guilty of a disciplinary offense


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:21-cv-00068-DCN Document 11 Filed 03/22/21 Page 3 of 5




arising from a fight with another inmate, but that Plaintiff was the one who was attacked.

Am. Compl., Dkt. 4, at 2.

       Plaintiff appears to assert his claims under 42 U.S.C. § 1983, the federal civil rights

statute. To state a claim under § 1983, a plaintiff must allege a violation of rights protected

by the Constitution or created by federal statute proximately caused by conduct of a

“person” acting under color of state law. Id.; see also Crumpton v. Gates, 947 F.2d 1418,

1420 (9th Cir. 1991).

       The only named Defendants in this case are the State of Idaho, IMSI, and ISCI.

However, states and state entities are not “persons” subject to suit under § 1983. Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Additionally, even if the named

Defendants were considered “persons” for purposes of § 1983, they would be immune from

suit in federal court under the Eleventh Amendment. Hans v. Louisiana, 134 U.S. 1, 16-18

(1890); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). Therefore,

Plaintiff’s claims are implausible, and the Amended Complaint fails to state a claim upon

which relief may be granted.

4.     Opportunity for Further Amendment

       The Court now considers whether to allow Plaintiff an opportunity to further amend

the Complaint. Amendments to pleadings are governed by Rule 15 of the Federal Rules of

Civil Procedure. That rule states that the Court “should freely give leave when justice so

requires.” Fed. R. Civ. P. 15(a)(2). The Ninth Circuit has explained the reasoning behind

allowing the opportunity to amend:




INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:21-cv-00068-DCN Document 11 Filed 03/22/21 Page 4 of 5




              In exercising its discretion with regard to the amendment of
              pleadings, a court must be guided by the underlying purpose of
              Rule 15—to facilitate decision on the merits rather than on the
              pleadings or technicalities. This court has noted on several
              occasions that the Supreme Court has instructed the lower
              federal courts to heed carefully the command of Rule 15(a) ...
              by freely granting leave to amend when justice so requires.
              Thus Rule 15’s policy of favoring amendments to pleadings
              should be applied with extreme liberality.

Eldridge v. Block, 832 F.2d 1132, 1135 (9th Cir. 1987) (internal citations, quotation marks,

and alterations omitted). “In the absence of any apparent or declared reason—such as

undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by

virtue of allowance of the amendment, futility of amendment, etc.,” it is appropriate for a

court to grant leave to amend. Foman v. Davis, 371 U.S. 178, 182 (1962).

       This liberal amendment policy is even more important with respect to pro se

plaintiffs, who generally lack legal training. Courts must liberally construe civil rights

actions filed by pro se litigants so as not to close the courthouse doors to those truly in need

of relief. Eldridge, 832 F.2d at 1135, 1137. A pro se litigant bringing a civil rights suit must

have an opportunity to amend the complaint to overcome deficiencies unless it is clear that

those deficiencies cannot be overcome by amendment. Id. at 1135-36. Although several

factors contribute to the analysis of whether a plaintiff should be allowed an opportunity

to amend, futility alone can justify denying such an opportunity. Johnson v. Buckley, 356

F.3d 1067, 1077 (9th Cir. 2004).

       The Court concludes that amendment in this case would be futile. Plaintiff’s claims

are barred not only because Plaintiff has failed to allege sufficient facts—a deficiency that


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
        Case 1:21-cv-00068-DCN Document 11 Filed 03/22/21 Page 5 of 5




potentially could be cured by amendment—but because it is clear from the face of the

Amended Complaint that the only named Defendants are not “persons” subject to suit

under § 1983 and are immune from suit in federal court. Therefore, the Court will dismiss

the Complaint without leave to amend.

                                        ORDER

      IT IS ORDERED:

      1.     Plaintiff’s Amended Complaint (Dkt. 4) is DISMISSED with prejudice for

             failure to state a claim upon which relief may be granted. See § 1915A(b)(1).

      2.     Plaintiff’s Applications for Leave to Proceed in Forma Pauperis (Dkts. 5 and

             8) are DENIED as MOOT.


                                               DATED: March 22, 2021


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
